FILED
                                                                FEB 01 2018
 1                         NOT FOR PUBLICATION
                                                            SUSAN M. SPRAUL, CLERK
                                                              U.S. BKCY. APP. PANEL
 2                                                            OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
                              OF THE NINTH CIRCUIT
 4
 5   In re:                        )       BAP No.     CC-16-1414-FLKu
                                   )
 6   TIA DANIELLE SMITH,           )       Bk. No.     2:16-bk-17692-NB
                                   )
 7                  Debtor.        )
     _____________________________ )
 8                                 )
     TIA DANIELLE SMITH,           )
 9                                 )
                    Appellant,     )
10                                 )
     v.                            )       MEMORANDUM*
11                                 )
     IH4 PROPERTY WEST LP; KATHY   )
12   A. DOCKERY, Chapter 13        )
     Trustee,                      )
13                                 )
                    Appellees.     )
14   ______________________________)
15               Submitted Without Argument on January 25, 2018
16                          Filed – February 1, 2018
17               Appeal from the United States Bankruptcy Court
                     for the Central District of California
18
              Honorable Neil W. Bason, Bankruptcy Judge, Presiding
19
20   Appearances:     Appellant Tia Danielle Smith, pro se, on brief.
21
     Before: FARIS, LAFFERTY, and KURTZ, Bankruptcy Judges.
22
23
24
25
26        *
            This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
     have, see Fed. R. App. P. 32.1, it has no precedential value, see
28   9th Cir. BAP Rule 8024-1.

                                       1
 1                                INTRODUCTION
 2        Chapter 131 debtor Tia Danielle Smith obtained a state court
 3   injunction against creditor IH4 Property West LP’s (“IH4”)
 4   enforcement of an unlawful detainer judgment against her.    After
 5   Ms. Smith filed for bankruptcy protection, IH4 moved to quash the
 6   injunction in state court.    Although the state court never acted
 7   on the motion, Ms. Smith sought damages against IH4 for its
 8   alleged violation of the automatic stay.
 9        The bankruptcy court denied Ms. Smith’s motion for damages,
10   holding that the automatic stay did not apply to the state court
11   action because Ms. Smith was the plaintiff and the action was not
12   “against” her.   The court also ruled that IH4 did not violate the
13   automatic stay because the bankruptcy court had granted limited
14   stay relief to IH4 to defend itself in that state court action.
15   Finally, the bankruptcy court held that IH4’s filing of a motion
16   that was never heard did not inflict any compensable damages on
17   Ms. Smith.
18        Ms. Smith appeals.    We AFFIRM.
19                             FACTUAL BACKGROUND2
20        This appeal is yet another phase of Ms. Smith’s extended
21
          1
22          Unless specified otherwise, all chapter and section
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, all
23   “Rule” references are to the Federal Rules of Bankruptcy
     Procedure, and all “Civil Rule” references are to the Federal
24   Rules of Civil Procedure.
25        2
            We granted Ms. Smith’s request that we waive the
26   requirement that she file an appendix containing her excerpts of
     record. We exercise our discretion to review the documents on
27   the bankruptcy court’s electronic docket, as appropriate. See
     Woods & Erickson, LLP v. Leonard (In re AVI, Inc.), 389 B.R. 721,
28   725 n.2 (9th Cir. BAP 2008).

                                       2
 1   campaign to block the foreclosure of a deed of trust on her
 2   property.   The procedural history is complex, mostly because
 3   Ms. Smith is a prolific and determined litigant despite repeated
 4   and comprehensive losses, but also because her adversary, IH4,
 5   was less diligent than she.
 6        In December 2006, Ms. Smith borrowed $556,000 secured by a
 7   deed of trust on her residence in Los Angeles.    Ms. Smith
 8   defaulted in making payments under the loan a year later.     After
 9   several workout and loan modification attempts failed, the
10   trustee under the deed of trust recorded a notice of sale in May
11   2011.   Smith v. Am. Mortg. Network, Case No. B252585, 2015 WL
12   2438819 (Cal. App. 2d Dist. May 21, 2015) (“Smith I”).
13        In July 2011, Ms. Smith commenced Smith I in California
14   superior court.   Her basic argument was that the foreclosing
15   lender failed to prove that it owned the loan and deed of trust.
16   The superior court dismissed the action, and Ms. Smith appealed.
17        Ms. Smith unsuccessfully sought an injunction against the
18   trustee’s sale.   In November 2011, the then-servicer of the loan
19   bought the property in a nonjudicial foreclosure sale and
20   recorded a trustee’s deed upon sale.   The servicer transferred
21   the property to IH4 in April 2014 by quitclaim deed.
22        Despite her defeat in Smith I, Ms. Smith then filed another
23   suit challenging the foreclosure in the superior court of
24   California against IH4 and others (“Smith II”).    Her position in
25   Smith II was the same as the one the court rejected in Smith I:
26   the foreclosing lender had not proven its ownership of the loan
27   and deed of trust.
28        Shortly thereafter, IH4 filed an unlawful detainer action in

                                      3
 1   superior court against Ms. Smith and her tenants (“Unlawful
 2   Detainer Action”).   A jury found in favor of IH4, and the
 3   superior court entered judgment (“Unlawful Detainer Judgment”).
 4   On March 4, 2015, the superior court issued a writ of possession
 5   in favor of IH4.
 6        IH4’s victory was short-lived.   Ms. Smith asked the superior
 7   court in Smith II for a temporary restraining order (“TRO”)
 8   staying enforcement of the Unlawful Detainer Judgment.
 9   Inexplicably, IH4 did not oppose this request, and the superior
10   court granted it on March 17.   The superior court in the Unlawful
11   Detainer Action granted Ms. Smith’s ex parte request to recall
12   and quash the March 4 writ of possession until the court in
13   Smith II lifted the TRO.
14        But then Ms. Smith suffered a series of setbacks.   In May
15   2015, the California Court of Appeals affirmed the dismissal of
16   Smith I.3   In May 2016, the appellate division of the superior
17   court affirmed the Unlawful Detainer Judgment.4   During the same
18   month, the superior court dismissed Smith II, based on the
19   preclusive effect of the Smith I judgment, and vacated the TRO.
20   IH4 submitted another application for a writ of possession in the
21   Unlawful Detainer Action.
22        Undaunted, Ms. Smith fought back.   On May 24, she filed in
23   Smith II a motion to set aside the order vacating the TRO
24
          3
            The United States Supreme Court later denied Ms. Smith’s
25   petition for a writ of certiorari. 136 S. Ct. 810 (2016).
26        4
            The California appellate court denied Ms. Smith’s appeal
27   of the Unlawful Detainer Judgment on June 20, 2016. In August
     2016, the Supreme Court of California denied Ms. Smith’s petition
28   for writ of mandate.

                                      4
 1   (“Motion to Reinstate TRO”), claiming that IH4 had failed
 2   properly to serve her with its motion to vacate the TRO.
 3        On June 9, 2016, before the superior court acted on IH4’s
 4   application for a writ of possession in the Unlawful Detainer
 5   Action or on Ms. Smith’s Motion to Reinstate TRO in Smith II,
 6   Ms. Smith filed a chapter 13 petition.
 7        On June 23, Ms. Smith filed an emergency motion in the
 8   bankruptcy court to enforce the automatic stay against IH4 and
 9   the superior court.    The bankruptcy court denied that motion
10   without prejudice.    In denying Ms. Smith’s request to shorten
11   time to hear the motion, the bankruptcy court stated in part:
12        (1) There is no showing of any imminent or ongoing
          violation of the automatic stay, either by the Los
13        Angeles Superior Court (the “Superior Court”) or by IH4
          Property West LP. To the contrary, it seems from the
14        last exhibit to the debtor’s motion (dkt. 8, the
          “Motion”) that the Superior Court has expressly
15        recognized that the automatic stay appears to apply,
          presumably based on the same interpretation of
16        In re Perl, 811 F.3d 1120 (9th Cir. 2016), as the
          debtor. (The debtor herself might want the Superior
17        Court to proceed, because it seems that the debtor is
          the one who wants relief from orders of the Superior
18        Court that were issued before this bankruptcy case was
          filed; but if that is so then the debtor herself would
19        need to request relief from the automatic stay for that
          purpose.)
20
21   (Emphasis added.)    (As we shall see, the bankruptcy court later
22   corrected its last comment.)
23        On June 27, the superior court issued a writ of possession
24   in the Unlawful Detainer Action.       At this point, no party had
25   obtained relief from the automatic stay.       As a result (and as IH4
26   conceded), the writ was void.
27        On the same day, Ms. Smith filed an emergency motion for
28   limited relief from the automatic stay.       She requested that the

                                        5
 1   bankruptcy court lift the automatic stay to allow her to pursue
 2   various state court actions, including Smith II, but maintain the
 3   stay against IH4 and other creditors.
 4        On June 28, the bankruptcy court granted temporary stay
 5   relief and set the matter for hearing on July 5 (“Order Granting
 6   Debtor’s Motion for Stay Relief”).   The court ordered, in
 7   relevant part:
 8             b. In Los Angeles Superior Court case no. BC553608
          (the “Smith II Action”), the Superior Court is not
 9        stayed from issuing its decision with respect to the
          debtor’s ex parte application for an order to vacate
10        the May 17, 2016 order dissolving the March 17, 2015
          order re: preliminary injunction; and all parties in
11        interest may file any responsive papers . . . .
12   (Emphasis added.)
13        On June 30, Ms. Smith requested that the Smith II court
14   issue its decision on her Motion to Reinstate TRO.   Surprisingly,
15   IH4 did not appear at the hearing on the Motion to Reinstate TRO.
16   The superior court found that IH4 had failed to serve proper
17   notice on Ms. Smith of the hearing on IH4’s motion to vacate the
18   TRO and issued an order reinstating the TRO (“Order Reinstating
19   TRO”).
20        With the TRO reestablished in Smith II, Ms. Smith filed in
21   the bankruptcy court a second motion for relief from the
22   automatic stay.   She sought permission to attack the writ of
23   possession in the Unlawful Detainer Action.   In response, IH4
24   conceded that the writ of possession was void because the
25   superior court issued it postpetition.   The bankruptcy court
26   denied the motion as to IH4 as moot, stating: “IH4 has conceded
27   . . . that ‘[t]he writ of execution to which Debtor refers is of
28   no legal effect, and IH4 acknowledges that fact[.]’”

                                      6
 1          On August 22, 2016, IH4 filed its own motion for relief from
 2   the automatic stay.    IH4 argued (among other things) that the
 3   automatic stay did not apply to the property, because Ms. Smith
 4   had no interest in the property on the petition date.    IH4
 5   further acknowledged that the June 27 writ of possession issued
 6   postpetition was void.    It represented that, once stay relief was
 7   granted, it would seek to set aside the TRO and seek a new writ
 8   of possession.
 9          While IH4’s motion for relief from the automatic stay was
10   pending in the bankruptcy court, IH4 (represented by different
11   counsel) filed in Smith II a motion to set aside the TRO (“Motion
12   to Set Aside TRO”).    IH4’s bankruptcy counsel subsequently
13   persuaded IH4’s state court counsel to take the hearing off
14   calendar “simply as a courtesy and to eliminate the appearance
15   that IH4 was doing what [counsel] had said it would not do until
16   after relief from stay was granted.”
17          When responding to IH4’s motion for relief from the
18   automatic stay, Ms. Smith argued that IH4 had violated the
19   automatic stay by filing the Motion to Set Aside TRO in Smith II.
20          The bankruptcy court granted IH4’s motion for stay relief on
21   September 15, 2016.    It rejected Ms. Smith’s contention that IH4
22   violated the automatic stay when it filed its Motion to Set Aide
23   TRO.    It stated that it had assumed “that the automatic stay
24   applies in the various nonbankruptcy actions.    But in fact it
25   might not apply for various reasons.    For example, actions
26   against the debtor generally are stayed but actions by the debtor
27   (including all counterclaims within that action) generally are
28   not.”

                                       7
 1        Shortly thereafter, Ms. Smith filed a motion for damages
 2   arising from violation of the automatic stay (“Motion for
 3   Damages”), which is the subject of this appeal.     She argued that
 4   IH4 violated the automatic stay when it filed the Motion to Set
 5   Aside TRO in Smith II while IH4’s motion for relief from the
 6   automatic stay was pending in the bankruptcy court.5    She sought
 7   damages for emotional distress, a finding of contempt against
 8   IH4, and imposition of punitive damages.
 9        The bankruptcy court denied the Motion for Damages (“Damages
10   Order”).     The bankruptcy court ruled that (1) Ms. Smith did not
11   establish that IH4 had violated the automatic stay because the
12   alleged violation occurred in an action commenced by the debtor;
13   (2) IH4’s Motion to Set Aside TRO was within the scope of the
14   stay relief that the bankruptcy court had previously granted; and
15   (3) even if IH4 violated the automatic stay, Ms. Smith did not
16   suffer any compensable injury, because the only violation was the
17   setting of a hearing that IH4 subsequently took off calendar.
18        Ms. Smith filed a motion for reconsideration of the court’s
19   Damages Order.     The bankruptcy court denied the motion for
20   reconsideration (“Reconsideration Order”), stating:
21            The automatic stay in the debtor’s bankruptcy case
              might not have applied at all (as discussed on the
22            record and addressed in the filed papers), but to the
              extent it did apply it was lifted for IH4 to pursue
23            all of its State Court remedies, including, but not
              limited to, either issuance of a new writ of
24            possession (if required) or enforcement of its
              existing writ of possession, if the State Court chose
25            to permit IH4 to proceed under that writ (which it
26
          5
27          Ms. Smith also argued that the superior court in Smith II
     violated the automatic stay when it denied her motion for a new
28   trial. She has abandoned this argument on appeal.

                                        8
 1        might well have done, because the debtor has appeared
          and the State Court has held hearings, so presumably
 2        she cannot deny any longer that she has had notice of
          IH4’s request for a writ of possession and an
 3        opportunity to be heard). If there is any wrongdoing
          on the part of IH4 with regard to that writ of
 4        possession, it is a matter for the State Court to
          address, not this Bankruptcy Court.
 5
 6        Ms. Smith timely filed a notice of appeal from the Damages
 7   Order and Reconsideration Order.
 8                               JURISDICTION
 9        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
10   §§ 1334 and 157(b)(1).   We have jurisdiction under 28 U.S.C.
11   § 158.
12                                   ISSUE
13        Whether the bankruptcy court erred in determining that IH4
14   did not violate the automatic stay by filing the Motion to Set
15   Aside TRO.
16                            STANDARDS OF REVIEW
17        We review de novo questions of law, including the bankruptcy
18   court’s determination as to whether a creditor has violated the
19   automatic stay.   Palm v. Klapperman (In re Cady), 266 B.R. 172,
20   178 (9th Cir. BAP 2001), aff’d, 315 F.3d 1121 (9th Cir. 2003);
21   Advanced Ribbons & Office Prods., Inc. v. U.S. Interstate
22   Distrib., Inc. (In re Advanced Ribbons & Office Prods., Inc.),
23   125 B.R. 259, 262 (9th Cir. BAP 1991) (the scope of the automatic
24   stay under § 362(a)(6) is “a legal issue which we review de
25   novo”).   “De novo review requires that we consider a matter anew,
26   as if no decision had been made previously.”   Francis v. Wallace
27   (In re Francis), 505 B.R. 914, 917 (9th Cir. BAP 2014).
28        “A bankruptcy court’s decision to deny a motion for

                                        9
 1   additional findings, reconsideration or an amended order or
 2   judgment is reviewed for abuse of discretion.”    Marciano v. Fahs
 3   (In re Marciano), 459 B.R. 27, 35 (9th Cir. BAP 2011), aff’d,
 4   708 F.3d 1123 (9th Cir. 2013).    To determine whether the
 5   bankruptcy court has abused its discretion, we conduct a two-step
 6   inquiry: (1) we review de novo whether the bankruptcy court
 7   “identified the correct legal rule to apply to the relief
 8   requested” and (2) if it did, whether the bankruptcy court’s
 9   application of the legal standard was illogical, implausible, or
10   without support in inferences that may be drawn from the facts in
11   the record.   United States v. Hinkson, 585 F.3d 1247, 1262–63 &
12   n.21 (9th Cir. 2009) (en banc).
13                               DISCUSSION
14   A.   The bankruptcy court did not err in denying the Motion for
          Damages.
15
16        Ms. Smith argues that IH4 violated the automatic stay when
17   it filed the Motion to Set Aside TRO.    We disagree.
18        Once a debtor files for bankruptcy protection, § 362(a) acts
19   to stay certain actions against the debtor and the bankruptcy
20   estate.   The stay is broad but not unlimited.   Among other
21   things, the automatic stay bars “the commencement or continuation
22   . . . of a judicial . . . action or proceeding against the debtor
23   that was or could have been commenced before the commencement of
24   the [bankruptcy] case . . . .”    § 362(a)(1) (emphasis added).
25        The narrow question in this appeal is whether the automatic
26   stay applied to Smith II such that IH4’s postpetition motion
27   violated the stay.   We agree with the bankruptcy court that the
28   stay was inapplicable.

                                       10
 1        1.   The automatic stay was not applicable to Smith II,
               which was an action initiated by a debtor.
 2
 3        By its terms, § 362(a)(1) applies to an action against a
 4   debtor.   The stay does not apply to actions commenced by the
 5   debtor against a third party.   See Lehman Commercial Paper, Inc.
 6   v. Palmdale Hills Prop., LLC (In re Palmdale Hills Prop., LLC),
 7   423 B.R. 655, 663 (9th Cir. BAP 2009), aff’d, 654 F.3d 868 (9th
 8   Cir. 2011) (“the automatic stay has been found inapplicable to
 9   lawsuits initiated by the debtor”); Eisinger v. Way (In re Way),
10   229 B.R. 11, 13 (9th Cir. BAP 1998) (“The primary purposes of
11   § 362 do not apply, however, to offensive actions by a debtor or
12   bankruptcy trustee, as the same policy considerations do not
13   exist where the debtor has initiated a prepetition lawsuit
14   against a creditor.”).
15        In Gordon v. Whitmore (In re Merrick), 175 B.R. 333 (9th
16   Cir. BAP 1994), we considered whether defendants violated the
17   automatic stay by continuing to defend themselves in the state
18   court against the debtors’ prepetition fraud action, including
19   obtaining summary judgment postpetition.   We examined the
20   language of § 362(a) and concluded that the automatic stay
21   applied only to actions that are initiated “against” a debtor:
22        It is most unlikely that a contention by a defendant
          that the trustee’s claim is unfounded can be equated
23        with exercising dominion or control over property of
          the estate. . . . Thus, the operative subsections in
24        the case at hand, (a)(1) and (a)(3), contemplate
          actions “against” the debtor and not “concerning” the
25        debtor, which is much broader.
26             The automatic stay gives the debtor a breathing
          spell from his creditors and allows the trustee to
27        marshall assets of the estate for the benefit of
          creditors. While restraint of a defendant in a suit
28        subject to prosecution by the estate arguably could

                                     11
 1            contribute to an orderly processing of estate assets,
              we could find no case that supports the proposition
 2            that the automatic stay prevents a defendant from
              continuing to defend against a pre-bankruptcy lawsuit.
 3            To the contrary, there is substantial authority that
              the stay is inapplicable to postpetition defensive
 4            action in a prepetition suit brought by the debtor.
 5 175 B.R. at 336 (emphases added) (internal citations omitted).
 6   We cited the Seventh Circuit’s unequivocal language permitting a
 7   defendant to defend himself against a prepetition lawsuit:
 8        The fundamental purpose of bankruptcy, from the
          creditors’ standpoint, is to prevent creditors from
 9        trying to steal a march on each other, In re Holtkamp,
          669 F.2d 505, 508 (7th Cir. 1982), and the automatic
10        stay is essential to accomplishing this purpose. There
          is, in contrast, no policy of preventing persons whom
11        the bankrupt has sued from protecting their legal
          rights.
12
13   Id. at 337 (emphasis added) (quoting Martin–Trigona v. Champion
14   Fed. Sav. & Loan Ass’n, 892 F.2d 575, 577 (7th Cir. 1989)).       We
15   concluded that “[t]he automatic stay should not tie the hands of
16   a defendant while the plaintiff debtor is given free rein to
17   litigate.”     Id. at 338.
18        In the present case, the issue is whether IH4’s Motion to
19   Set Aside TRO filed postpetition in Smith II violated the
20   automatic stay.     As the bankruptcy court correctly stated,
21   Smith II is a quiet title action that Ms. Smith instituted
22   against IH4.     It is not an action “against” Ms. Smith or the
23   estate’s property, so IH4’s efforts to defeat Ms. Smith in that
24   action did not violate the automatic stay.6    See Parker v. Bain,
25
          6
26          One might argue that IH4’s goal was to evict Ms. Smith
     from the property, and that any step it took toward that
27   objective (such as its Motion to Set Aside TRO) was an “act to
     obtain possession of property of the estate” under § 362(a)(3).
28                                                      (continued...)

                                       12
 1   68 F.3d 1131, 1135-36 (9th Cir. 1995) (the automatic stay applies
 2   only to actions “originally brought” against the debtor);
 3   In re Merrick, 175 B.R. at 336.
 4        Ms. Smith argues that the bankruptcy court, the superior
 5   court, and IH4 acknowledged that the automatic stay applied in
 6   Smith II and that she relied on those representations.    It is
 7   true that IH4 initially conceded – incorrectly – that the stay
 8   applied to Smith II, and that the bankruptcy court suggested the
 9   same.    Similarly, the superior court suspended the hearing on
10   Ms. Smith’s May 2016 Motion to Reinstate TRO in Smith II when
11   Ms. Smith filed her chapter 13 petition, implying that the
12   automatic stay applied.    But the automatic stay is a creature of
13   statute.    A party’s incorrect statements, a state court’s
14   decisions,7 or a bankruptcy court’s tentative views8 cannot
15   expand its scope.
16
17        6
           (...continued)
18   But because the foreclosure had been completed prepetition, the
     estate had no ownership interest in the Property.
19
          7
            A state court’s erroneous interpretation of the automatic
20   stay is void. “Any state court modification of the automatic
     stay would constitute an unauthorized infringement upon the
21   bankruptcy court’s jurisdiction to enforce the stay.” Gruntz v.
22   Cty. of L.A. (In re Gruntz), 202 F.3d 1074, 1082 (9th Cir. 2000).
     Thus, the superior court’s belief as to whether the automatic
23   stay prevented it from ruling on matters in Smith II is not
     dispositive.
24
          8
            The bankruptcy court clarified (in its order granting
25   IH4’s motion for stay relief and the Damages Order) that the
26   automatic stay may not have applied at all and that it was only
     assuming – without deciding - that the automatic stay applied to
27   Smith II. The bankruptcy court never unequivocally ruled that
     the automatic stay applied to Smith II, and the court was free to
28   clarify any ambiguity in its comments in subsequent rulings.

                                       13
 1        2.     Alternatively, the Motion to Set Aside TRO fell within
                 the court’s grant of limited stay relief.
 2
 3        The bankruptcy court ruled that, even if the automatic stay
 4   applied to Smith II, IH4’s Motion to Set Aside TRO was within the
 5   scope of the stay relief that the bankruptcy court had granted in
 6   the Order Granting Debtor’s Motion for Stay Relief.   We find no
 7   abuse of discretion.
 8        In its Order Granting Debtor’s Motion for Stay Relief, the
 9   bankruptcy court ruled that the superior court could decide
10   Ms. Smith’s Motion to Reinstate TRO and explicitly stated that
11   “all parties in interest may file any responsive papers . . . .”
12   The bankruptcy court ruled that the Motion to Set Aside TRO was a
13   “responsive paper.”    It stated that the motion “directly responds
14   to the debtor’s ex parte application and is certainly a
15   ‘responsive pleading’ [sic] addressed by this court’s order
16   granting relief from stay . . . .”
17        On appeal, Ms. Smith argues that the Motion to Set Aside TRO
18   was not “responsive” within the meaning of the bankruptcy court’s
19   order.    But the bankruptcy court had the power to interpret and
20   clarify its own orders.   See Wilshire Courtyard v. Cal. Franchise
21   Tax Bd. (In re Wilshire Courtyard), 729 F.3d 1279, 1289 (9th Cir.
22   2013) (noting that “it is well recognized that a bankruptcy court
23   has the power to interpret and enforce its own orders”); Rosales
24   v. Wallace (In re Wallace), 490 B.R. 898, 906 (9th Cir. BAP 2013)
25   (“We accord substantial deference to the bankruptcy court’s
26   interpretation of its own orders and will not overturn that
27   interpretation unless we are convinced it amounts to an abuse of
28   discretion.” (citing In re Marciano, 459 B.R. at 35)).    The

                                      14
 1   bankruptcy court accurately observed that IH4’s motion contested
 2   the substance of Ms. Smith’s attempt to reinstate the TRO.      We
 3   hold that the bankruptcy court did not abuse its discretion in
 4   clarifying that stay relief applied to the Motion to Set Aside
 5   TRO.
 6          3.   We need not reach the issue of Ms. Smith’s damages.
 7          Ms. Smith requested that the bankruptcy court sanction IH4
 8   and award her damages for the physical and emotional distress
 9   that she suffered.    As we explain above, IH4 did not violate the
10   automatic stay, so we need not consider whether the bankruptcy
11   court erred in denying Ms. Smith’s request for damages.
12   B.     The bankruptcy court did not abuse its discretion in denying
            the motion for reconsideration.
13
14          Ms. Smith also appeals from the Reconsideration Order.    The
15   bankruptcy court held that Ms. Smith did not offer any newly
16   discovered evidence and that the issues presented were matters
17   better determined by the state court.    We agree.
18          We examine Ms. Smith’s arguments under Civil Rule 59, made
19   applicable in bankruptcy through Rule 9023.    See Am. Ironworks &
20   Erectors, Inc. v. N. Am. Constr. Corp., 248 F.3d 892, 898-99 (9th
21   Cir. 2001) (“A ‘motion for reconsideration’ is treated as a
22   motion to alter or amend judgment under Federal Rule of Civil
23   Procedure 59(e) if it is filed within [fourteen] days of entry of
24   judgment.    Otherwise, it is treated as a [Civil] Rule 60(b)
25   motion for relief from a judgment or order.” (citation
26
27
28

                                      15
 1   omitted)).9   “[A] motion for reconsideration should not be
 2   granted, absent highly unusual circumstances, unless the district
 3   court is presented with newly discovered evidence, committed
 4   clear error, or if there is an intervening change in the
 5   controlling law.”     Kona Enters., Inc. v. Estate of Bishop,
 6   229 F.3d 877, 890 (9th Cir. 2000) (quoting 389 Orange St.
 7   Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999)).
 8        The motion for reconsideration largely focused on IH4’s
 9   alleged bad faith (as argued in a motion to dismiss that is not
10   the subject of this appeal), and not on the alleged automatic
11   stay violations.    The only argument even tangentially related to
12   the automatic stay is Ms. Smith’s contention that the Los Angeles
13   Sheriff’s Department served her with a notice to vacate the
14   Property based on the writ of possession that the superior court
15   issued postpetition in violation of the automatic stay.     But
16   Ms. Smith fails to address the bankruptcy court’s reasoning in
17   the Damages Order.     Moreover, as the bankruptcy court held in its
18   Reconsideration Order, her contention that the writ of possession
19   was invalid is an issue for the superior court, not the
20   bankruptcy court.10    Accordingly, the bankruptcy court did not
21
22        9
            The bankruptcy court issued the Damages Order on
23   October 17, 2016, and Ms. Smith filed the motion for
     reconsideration on October 28 and her supplemental brief on
24   November 7.
25        10
            Ms. Smith implies that the Sheriff’s Department violated
26   the automatic stay. She is wrong. First, the automatic stay was
     not in effect when the Sheriff’s Department served Ms. Smith with
27   the notice to vacate on November 1, 2016. Second, the service of
     the notice to vacate on November 1 cannot retroactively turn the
28   August 30 Motion to Set Aside TRO into a stay violation.

                                       16
 1   abuse its discretion in denying the motion for reconsideration.
 2                              CONCLUSION
 3        The bankruptcy court did not err.   We AFFIRM both the
 4   Damages Order and the Reconsideration Order.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    17